Citation Nr: 0702690	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-02 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 29, 1973 rating decision which denied entitlement to 
service connection for schizophrenic reaction.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.


FINDING OF FACT

The statutory and regulatory provisions extant at the time of 
the June 1973 rating decision were correctly applied in 
denying service connection for schizophrenic reaction; the 
June 1973 rating decision did not contain legal errors of 
such magnitude, individually or cumulatively, that a 
different outcome would have been reached in their absence.   


CONCLUSION OF LAW

The June 1973 rating decision that denied service connection 
for schizophrenic reaction was not clearly and unmistakably 
erroneous. 38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2005), 
is inapplicable to claims of clear and unmistakable error 
(CUE) in either an RO decision or a Board decision.  See 
Parker v. Principi, 15 Vet. App. 407, 412 (2002) (holding 
VCAA inapplicable to claim that RO decision contained CUE); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en 
banc), (holding that CUE motion is not a claim for benefits 
and that VCAA definition of claimant cannot encompass persons 
seeking revision of final decision based on CUE).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (2006).

38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding, including decisions of service 
connection and degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.

The CAVC propounded a three-prong test for determining when 
there was clear and unmistakable error committed in a prior 
decision. The test is as follows: (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the CAVC refined and 
elaborated on the test set forth in Russell. The CAVC stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.... If a claimant appellant 
wishes to reasonably raise CUE, there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error...that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44.

Initially, the Board notes that in March 1995, the veteran 
filed a claim with the RO asserting CUE in the June 29, 1973 
rating decision.  The RO did not find CUE.  The veteran 
appealed this decision to the Board and advanced two separate 
theories.  The first was that the June 1973 decision was 
factually erroneous, and the second was that it was legally 
erroneous because the RO failed in its duty to assist the 
veteran in developing his claim for all benefits to which he 
was entitled.  

In a May 1998 Board decision, the Board found that the June 
29, 1973 decision which denied service connection for 
schizophrenic reaction did not contain CUE.  First, the Board 
determined that the RO had based its denial of service 
connection on a consideration of all the facts then in the 
record.  Second, relying on Caffrey v. Brown, 6 Vet.App. 377 
(1994), the Board ruled that a breach by the VA of its duty 
to assist the veteran in the preparation of his claim could 
not constitute a ground for the assertion of a claim of CUE.  

The veteran appealed the Board decision to the CAVC but 
advanced, for the first time, additional allegations of CUE 
in the June 1973 rating decision.  The veteran argued that 
the RO had committed CUE because it had failed to apply 
38 C.F.R. § 3.303(b), which governs determinations of service 
connection relating to chronic diseases, and 38 C.F.R. 
§ 3.304(b), which provides for the presumption that a 
claimant was sound before entering the service.  In a June 
20, 2000 order, the CAVC held that it lacked jurisdiction 
under 38 U.S.C. § 7252(a) to consider the newly-raised CUE 
claims.  At the same time, the CAVC held that the veteran had 
abandoned the two CUE claims that had been considered by the 
Board but were not raised in his principal brief.  
Accordingly, the CAVC affirmed the decision of the Board as 
to the claims it had decided.     

The veteran appealed this decision to the United States Court 
of Appeals for the Federal Circuit (Court).  In an August 29, 
2002 decision, the Court affirmed the CAVC's decision.  The 
Court discussed the fact that each "specific" assertion of 
CUE constitutes a claim that must be the subject of a 
decision by the BVA before the CAVC can exercise jurisdiction 
over it.

In his formal claim received in October 2002, the veteran 
claimed CUE under the theories that the June 1973 rating 
decision failed to properly apply 38 C.F.R. §§ 3.303(b) and 
(d), and 3.304(b).  Thus, the Board reiterates that the CUE 
claim presently on appeal cannot, and does not, contend that 
the correct facts, as they were known at the time of the June 
1973 rating decision, were not considered.  On the contrary, 
the veteran contends that the RO failed to apply 38 C.F.R. 
§ 3.303 (b) and (d) and 3.304(b) in evaluating the veteran's 
service connection claim.    

In evaluating the merits of the veteran's CUE claim, it is 
necessary to outline the evidence of record at the time of 
the June 1973 rating decision.  The evidence which was of 
record at that time included the veteran's DD 214 which 
showed service from October 14, 1965, to January 19, 1966.

The evidence also included the veteran's service medical 
records such as a service medical board report dated in 
January 1966 which showed that the veteran had been admitted 
to a United States Naval Hospital in December 1965 with 
"DIAGNOSIS UNDETERMINED (Paranoid Schizophrenia)."  He had 
been referred to the hospital by the recruit evaluation unit 
at the Great Lakes Naval Training Center because he was 
afraid to try to swim because he thought that he would drown.  
He had also reported being pursued by rats which he thought 
would attack and eat him.  Mental status examination revealed 
that the veteran was quiet and immature looking.  He was very 
cooperative.  His affect was flat, but his associations were 
intact and he was oriented.  His ability to abstract was not 
impaired.  He denied hearing voices, but admitted to having 
seen foot long rats that nobody else saw.  He had not seen 
any in the hospital.  He said that he had seen these rats on 
and off for the last five years.  The veteran said that he 
had previously seen a psychiatrist about this back home.  His 
brothers and sisters reportedly had picked on him incessantly 
for his hallucinations around the age of 15 years.  The 
service medical board noted that the past history revealed a 
lifelong maladjustment which persisted until the present 
time.

During the service hospitalization, the veteran was admitted 
to a closed neuropsychiatric ward and treated with individual 
and group therapy.  He was not placed on medication, nor did 
he seem to need any.  His emotional tension and other 
symptoms rapidly disappeared.  It was noted that the veteran 
first appeared to be psychotic, but that there was no 
evidence of this after his admission.  The final diagnosis 
was emotionally unstable personality, passive dependent type.  
This disorder was said to have existed prior to enlistment, 
and had not been aggravated by any condition of the service.  
The veteran was subsequently discharged as a result of the 
disorder.

In his original claim for compensation in February 1973, the 
veteran reported post-service treatment at the Malcolm Bliss 
hospital in 1968 and 1969.  The RO obtained the records from 
that treatment. The records showed that the veteran had been 
treated in February 1969, and that he gave a history of 
seeing animals since his childhood.  He said that he had been 
tense, depressed, and had insomnia.  It was noted that his 
parole officer sent him there.  It was noted that the veteran 
had death wishes.  On mental status examination, the veteran 
was tense and guarded.  He was not hallucinating or deluded.  
The impression was deferred, but it was noted that the "best 
bet" was an affective disorder.  A record from the same 
facility dated two days later shows that the veteran gave a 
history which included contradictions.  It was noted that 
there was a pronounced histrionic element and his account had 
to be regarded as highly suspect.  The veteran again reported 
seeing animals, and said that he was scared of them.  He was 
not able to give any meaningful details concerning this.  He 
reported that he saw rats which appeared mainly before he 
dropped off to sleep; however, he claimed that he was wide 
awake at the time he saw them.  Following examination, the 
diagnosis was schizophrenic reaction, chronic 
undifferentiated versus schizoaffective type.

The veteran was afforded an examination by the VA in May 
1973.  The report shows that the veteran gave a history of 
having a mental condition that began in service.  He said 
that since getting out of service he could not solve any 
problems.  He stated that he had visions of things that were 
not there, and that he saw rats and flying lights which 
shined in his eyes and traveled around the room.  The 
examiner noted that he had reviewed the veteran's claims file 
and service medical records.  He noted that the veteran was 
seen in service in a suggested paranoid schizophrenic state 
and that the records also showed that the final diagnosis in 
service was emotionally unstable personality passive 
dependent type.  The veteran's occupational history revealed 
that he had worked until November 1972.

On mental status examination, the veteran was hallucinatory 
and delusional.  The diagnosis was schizophrenic reaction, 
catatonic type, chronic, in poor partial remission.  The 
examiner commented that the finding of a passive dependent 
personality disorder while in service impressed him as only a 
partial nosological categorizing of the veteran's overall 
problems.  The examiner said that the veteran impressed him 
as being definitely psychotic in spite of the hysterical 
profile which the examiner believed was not uncharacteristic 
of catatonic schizophrenia.  In the examiner's opinion, the 
veteran was showing a schizophrenic reaction and this was a 
continuation of the service diagnosis of passive dependent 
personality.  He concluded by noting that the veteran was 
competent within the meaning of VA regulations.

In the rating decision of June 29, 1973, the RO noted that a 
personality disorder existed prior to service and later 
maturated into a psychosis.  The RO also noted that the 
psychotic condition was not diagnosed within the presumptive 
period, and was first shown to have existed in the report of 
hospitalization from January 1969.  The veteran did not 
appeal the June 29, 1973 decision.  

The question for consideration at the present time is whether 
the June 1973 rating decision contained CUE.  One means of 
establishing CUE is to demonstrate that the correct facts, as 
they were known at the time, were not before the adjudicator 
at the time of the final decision being challenged.  See 
Russell v. Principi, 310, 313 (1992).  However, as noted 
earlier, as the May 1998 Board decision found that the June 
1973 decision, which denied service connection for a 
schizophrenic reaction, was based on the correct facts as 
they were known at that time, this is not for discussion.

Another means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time.  See Russell v. 
Principi, 310, 313 (1992).  Moreover, such misapplication 
must result in an error that is undebatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made. Id.

Here, the veteran claims that the law was incorrectly applied 
insomuch as the RO failed to consider 38 C.F.R. § 3.303(b), 
chronicity and continuity, and (d), postservice disabilities 
noted in service, and 3.304(b), the presumption of soundness, 
in evaluating the veteran's service connection claim.  The 
veteran asserts that, had the RO correctly applied 3.303(b) 
and (d) and 3.304(b), he would have been awarded service 
connection.  

The Board notes that in the June 1973 rating decision, the RO 
did not provide any specific discussion as to how it reached 
its conclusion except to point out that the evidence 
indicated a personality condition existed prior to service, 
later maturating into a psychosis and that a psychotic 
condition was not diagnosed within the presumptive period 
following service, first shown to have existed in a report of 
hospitalization beginning in January 1969.  

This is significant because "[t]here is a presumption of 
regularity under which it is presumed that government 
officials 'have properly discharged their official duties'." 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  It is not generally a fruitful exercise to speculate 
on whether a particular RO decision issued prior to February 
1, 1990, applied relevant regulations based on whether the RO 
specifically discussed the regulations in the rating decision 
because, before February 1, 1990, when 38 U.S.C. § 5104(b) 
was added to the law to require ROs to specify the evidence 
considered and the reasons for the disposition, rating 
decisions routinely lacked such specificity.  See Crippen v. 
Brown, 9 Vet. App. 412, 420 (1996).  Moreover, the absence of 
a specific reference to, or failure to cite, a controlling 
regulation in a rating decision does not mean it was not 
considered.  VAOPGCPREC 6-92 at para. 6 (Mar. 6, 1992).  
Failure to discuss regulations does not constitute CUE as 
there is nothing to suggest that, had there been a written 
discussion of such regulations, a different result would have 
ensued.  Crippen, 9 Vet. App. at 421.

Thus, in order to establish CUE in a pre-February 1990 RO 
decision, it must be clear from the fact of that decision 
that a particular fact or law had not been considered in the 
RO's adjudication of the case.  See Joyce v. Nicholson, 19 
Vet. App. 36, 46 (2005) citing Eddy v. Brown, 9 Vet. App. 52, 
58 (1996) (holding that "[s]ilence in a final RO decision 
made before February 1990 cannot be taken as showing a 
failure to consider evidence of record.")

The record indicates that the RO acknowledged the fact that 
the veteran suffered from a personality disorder during 
service.  The record further indicates that the denial of 
service connection for schizophrenic reaction was based on 
the lapse in time between the veteran's separation from 
service and the diagnosis of schizophrenic reaction, together 
with contemporaneous medical evidence indicating that the 
veteran had a personality disorder during service.  Thus, the 
rating decision did not deny service connection on the basis 
that the veteran's personality disorder preexisted service 
and was not aggravated by service.  Therefore, 38 C.F.R. 
§ 3.304(b) is not applicable.  In addition, because the RO 
does stress that a psychotic condition was first shown to 
have existed in a report of hospitalization beginning in 
January 1969, the Board cannot conclude that the RO did not 
considered continuity and post-service diagnosis of a disease 
as provided for in 38 C.F.R. § 3.303(a) and (b).  Rather, 
such consideration is inherent in the RO's analysis that a 
personality disorder existed during service and a psychosis 
was not shown until 1969, as well as the conclusion that the 
psychosis was not related to service.  

In reaching this decision, the Board has considered the 
veteran's contention that his February 1973 claim of service 
connection for his mental disorder remains pending as the RO 
failed to adjudicate the claim for a "compensable 
psychiatric disability" in the June 1973 rating decision.  
In support of his contentions, he has cited to the Federal 
Circuit's decisions in Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) and Szemraj v. Principi, 357 F.3d 1370 (Fed 
Cir. 2004).  

The Board notes that VA's General Counsel has specifically 
addressed these arguments in the context of the Federal 
Circuit's decisions in Roberson and Szemraj.  Specifically, 
in VAOPGCPREC 4-2004, the General Counsel held that for a 
final decision to be reversed or revised under 38 U.S.C.A. § 
5109A or 7111 (clear and unmistakable error) on the ground 
that VA failed to recognize a claim for veterans' benefits, 
it must be concluded that: (1) it is obvious or undebatable 
that, when prior filings are construed in the claimant's 
favor, the pleadings constitute an earlier claim for the 
veteran's benefit that was subsequently awarded by VA; and 
(2) VA's failure to recognize that claim manifestly affected 
the subsequent award of benefits.

In this case, the RO unquestionably adjudicated any pending 
claim of service connection for a psychiatric disorder in 
June 1973.  In the veteran's February 1973 application for 
compensation, he noted that he had a mental disorder while in 
the service which kept him from performing the duties of a 
husband and father.  The veteran noted a nervous breakdown 
while in service.  He identified in-service treatment at U.S. 
Navel Hospital in Great Lakes, Illinois and post-service 
treatment for a nervous condition at Malcolm Bliss hospital 
in 1968-1969.  As noted previously, an in-service diagnosis 
of emotionally unstable personality, passive dependent type 
was rendered.  Post service diagnoses were schizophrenic 
reaction, chronic undifferentiated versus schizoaffective 
type in 1969 and schizophrenic reaction, catatonic type, 
chronic, in poor partial remission in 1973.  As the only 
current diagnosis the veteran had at the time he filed his 
claim in February 1973 was schizophrenic reaction, a claim 
for service connection for a personality disorder would have 
failed not only because the law, in June 1973 and now, 
provides that a personality disorder is not a disability 
within the meaning of laws and regulations providing 
compensation benefits but also for lack of a current 
disability.  38 C.F.R. §§ 3.303(a) and (c), 4.9 (1973 and 
2006).  Thus, while the RO did not explicitly make this 
determination in the March 1973, as discussed above, the 
Board cannot say that the RO neglected to adjudicate service 
connection for a personality disorder because such 
consideration is implicit in the analysis that a personality 
disorder existed during service.     

However, even if there was such a pending claim, as noted in 
Fugo, where a veteran claims that a failure to develop the 
record constitutes CUE, he must present a compelling case 
that the result would have been manifestly different had such 
development been performed. Fugo at 44.  In the present case, 
the veteran has not made a compelling case.  Indeed, there is 
no way to conclude that any additional development would have 
resulted in a finding of service connection for a psychiatric 
disorder.  In fact, as noted above, while the RO acknowledged 
the fact that the veteran suffered from a personality 
disorder during service, the denial of service connection was 
apparently based on the lapse in time between the veteran's 
separation from service and the diagnosis of schizophrenic 
reaction, as well as contemporaneous medical evidence of a 
personality disorder during service.  As such, it cannot be 
said that the failure to develop would have compelled a 
result different that the one reached in June 1973. 
Accordingly, it cannot constitute clear and unmistakable 
error.  Moreover, this finding remains true even when 
considering Roberson, which requires that VA give a 
sympathetic reading to the veteran's filings.

Further, when a veteran files multiple claims with an RO 
simultaneously, and the RO acts on one of the claims, but 
fails to address the second claim, the additional claim is 
deemed denied, with the appeal period initiated with the RO's 
action.  Deshotel v. Nicholson,  457 F.3d 1258, 1261 (Fed. 
Cir. 2006).

In view of the foregoing, the Board finds that the veteran's 
arguments to the effect that a claim of service connection 
for "a compensable" psychiatric disability remains pending 
does not provide a basis to revise the June 1973 decision 
based on CUE.

To summarize, the Board here finds that there is no evidence 
that the statutory or regulatory provisions extant at the 
time of the June 29, 1973 rating decision were incorrectly 
applied.  Moreover, the veteran has failed to present a 
compelling case to show that, if further development had been 
conducted at the time, the additional evidence added to the 
record would have been unquestionably provided a basis for a 
grant of the benefit sought.  

Therefore, a claim of CUE is not for application on these 
bases.

The Board has considered the arguments of the veteran's 
attorney to the effect that a remand of this claim is 
required because the RO failed to adjudicate this CUE claim 
in light of Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001) or the VA General's Opinion 4-2004.  The veteran's 
attorney argues, in particular, that the October 2004 
Statement of the Case (SOC) failed to cite to or discuss the 
applicability of Roberson to the veteran's allegation of CUE.  
As a result, he argues that the claim must be remanded 
because VA has not cured this procedural defect.

The Board notes that the information set forth in the 
statement of the case must be complete enough to allow the 
appellant to present arguments before the Board.  See 38 
C.F.R. § 19.29.  Items in the statement of the case are to be 
used by the appellant in completing the substantive appeal to 
the Board.  38 C.F.R. § 20.202.

In this case, the Board finds that the October 2004 Statement 
of the Case was adequate.  It included a citation to 38 
C.F.R. § 3.105, as well as a discussion addressing the 
veteran's contentions.  The SOC clearly meets the 
requirements of the regulation.

Although Roberson is not cited, there is no legal requirement 
that it has to be cited. Indeed, 38 U.S.C.A. § 7105 reads in 
pertinent part as follows: "A statement of the case shall 
include . . . [a] citation to pertinent laws and regulations 
and a discussion of how such laws and regulations affect the 
agency's decision."  The law does not require that judicial 
decisions be cited, nor does it require that an SOC must be 
tantamount to a legal brief.  

The Board further finds that even if Roberson was somehow 
required to be cited and discussed in the SOC (and the Board 
does not believe that such is the case), no prejudice 
resulted therefrom.  It is clear to the Board that the 
veteran and his attorney were well aware of Roberson, because 
the attorney cited that case in his May 2004 notice of 
disagreement and his December 2004 substantive appeal.  
Regardless, the veteran's attorney has not specifically 
indicated how the veteran was prejudiced in this case, nor 
has he explained how a remand could cure any claimed defect 
rather than merely delaying the claim.  

In view of the foregoing, a remand for consideration of 
Roberson by the RO is unwarranted.

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43-44.  In sum, the veteran has not shown an undebatable 
error in the June 29, 1973 rating decision that would 
manifestly change the outcome of the decision.  That rating 
decision was consistent with the laws and regulations then in 
effect.  Consequently, the appeal must be denied.


ORDER

The June 29, 1973 rating decision, which denied the veteran's 
claim of service connection for a schizophrenic reaction, was 
not clearly and unmistakably erroneous, and the appeal is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


